DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
object analyzer configured to determine rendering techniques in claim 15 (line 2);
a render command buffer configured to select said raytracing and rasterization algorithms in claim 17 (lines 1-2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 8-15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 20 and 22 of U.S. Patent No. 10,853,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patent claims and any differences between them would have been obvious to one of ordinary skill in the art. For example, in claim 1, the patent suggests that the raytracing acceleration structure is generated from scene data of a scene because as shown in claim 20 (lines 5-7) of the patent, an object analyzer that is capable of analyzing the scene .
Instant: 17/108,346
Patent: 10,853,994 B1
1. A method of rendering a scene on a computing system, comprising:
generating at least one raytracing acceleration structure from scene data of said scene;
selecting raytracing and rasterization algorithms for rendering said scene based on said scene data; and
rendering said scene utilizing a combination of said raytracing algorithms and said rasterization algorithms, wherein said rasterization algorithms utilize primitive cluster data from said raytracing acceleration structures.


















4. The method as recited in claim 1, wherein said rendering said scene further comprises determining occluder object sets from said scene data, wherein at least one of said occluder object sets is determined by raytracing.


5. The method as recited in claim 4, wherein said rendering said scene utilizes rendered display objects based on said occluder object sets 






8. A method of rendering a scene on a computing system utilizing raytracing and rasterizing, comprising:
determining a first occluder object set and a second occluder object set from scene data of said scene, wherein said first occluder object set is determined utilizing raytracing;
rendering first display objects utilizing said first and second occluder object sets;
rendering second display objects utilizing said first and second occluder object sets and occlusion results based on a third object set, 
rendering said scene utilizing said first and second display objects.


















9. The method as recited in claim 8, wherein said rendering said first display objects utilizes raytracing of objects in said first and second occluder object sets having a high triangle density relative to available screen space.
10. The method as recited in claim 8, wherein said rendering said first display objects utilizes simplified representations.



11. The method as recited in claim 8, wherein said rendering said second display objects utilizes rasterizing of geometry portions stored in raytracing acceleration structures generated from said scene data.












12. The method as recited in claim 8, wherein said rendering said second display objects are repeated for more than one iteration.


13. The method as recited in claim 8, wherein said second occluder object set is flagged as visible in a previously rendering of said scene.




14. The method as recited in claim 8, further comprising testing 









15. A cloud-based renderer, comprising:
an object analyzer configured to determine rendering techniques for rendering a scene and generate at least one raytracing acceleration structure based on scene data from said scene; and
a render processor configured to render said scene utilizing of raytracing and rasterization algorithms, wherein said rasterizing 












17. The cloud-based renderer as recited in claim 15, further comprising a render command buffer configured to select said raytracing and rasterization algorithms based on an analysis of said scene data from said object analyzer.


20. The cloud-based renderer as recited in claim 15, wherein said render processor utilizes at least one graphics processing unit (GPU).


a scene renderer, capable of rendering said scene, comprising:
an object analyzer, capable of analyzing said scene, determining rendering techniques to utilize, and generating at least one raytracing acceleration structure;
a render command buffer, capable of determining render commands, operations, and selecting raytracing algorithms and rasterization algorithms to use with said scene, wherein said render command buffer utilizes output from said object analyzer; and
a render processor, capable of utilizing said raytracing and said rasterization algorithms to render said scene, wherein said render processor is directed by an output 
10. The method as recited in claim 1, wherein said rendering said second display objects utilizes said rasterizing algorithms that fetch primitive cluster data from raytracing acceleration structures.

1. A method to render a current scene on a computing system having a graphics processing unit (GPU), comprising:
determining a first occluder object set from scene data of said current scene utilizing a raytracing algorithm;

1. A method to render a current scene on a computing system having a graphics processing unit (GPU), comprising: rendering second display 

1. A method to render a current scene on a computing system having a graphics processing unit (GPU), comprising:
determining a first occluder object set from scene data of said current scene utilizing a raytracing algorithm;
identifying a second occluder object set, wherein said second occluder object set is flagged as visible in a previous rendered scene;
building a render command buffer utilizing said first and second occluder object sets, wherein said render command buffer identifies 
rendering first display objects utilizing said first and second occluder object sets, said render command buffer, and said GPU;
testing occlusion of a third object set utilizing said first and second occluder object sets and said first display objects;
rendering second display objects utilizing said first and second occluder object sets and results from said testing occlusion of said third object set; and
rendering said current scene utilizing said first and second display objects.
20. A system to render a scene on a computing system, comprising: a render processor, capable of utilizing said raytracing and said rasterization algorithms to render said scene, wherein said render;


3. The method as recited in claim 1, wherein said rendering said first display objects utilizes raytracing for depth salting object points, and said first display objects are rendered using simplified representations.
9. The method as recited in claim 1, wherein said rendering said second display objects utilizes a geometry pipeline of a rasterizer to access raytracing acceleration structures for retrieving geometry portions.
20. A system to render a scene on a computing system, comprising:
a scene renderer, capable of rendering said scene, comprising:




2. The method as recited in claim 1, wherein said building said render command buffer and said rendering said second display objects are repeated for more than one iteration.
1. A method to render a current scene on a computing system having a graphics processing unit (GPU), comprising: identifying a second occluder object set, wherein said second occluder object set is flagged as visible in a previous rendered scene;

1. A method to render a current scene on a computing system having a 
rendering second display objects utilizing said first and second occluder object sets and results from said testing occlusion of said third object set;



20. A system to render a scene on a computing system, comprising:
a scene renderer, capable of rendering said scene, comprising:
an object analyzer, capable of analyzing said scene, determining rendering techniques to utilize, and generating at least one raytracing acceleration structure;
a render command buffer, capable of determining render commands, operations, and selecting raytracing 
a render processor, capable of utilizing said raytracing and said rasterization algorithms to render said scene, wherein said render processor is directed by an output from said render command buffer, and, wherein said rasterizing algorithms fetch primitive cluster data from said raytracing acceleration structures.
20. A system to render a scene on a computing system, comprising: a render command buffer, capable of determining render commands, operations, and selecting raytracing algorithms and rasterization algorithms to use with said scene, wherein said render command buffer utilizes output from said object analyzer;
.



Allowable Subject Matter
Claims 2-3, 6-7, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art doesn’t teach: 2. The method as recited in claim 1, further comprising generating a rasterization acceleration structure based on said scene data.
Regarding claim 3, the prior art doesn’t teach: 3. The method as recited in claim 2, wherein said rendering said scene further comprises testing occlusion of an object set determined from said scene data, wherein said testing utilizes said rasterization acceleration structure.
Regarding claim 6, the prior art doesn’t teach: 6. The method as recited in claim 1, wherein said rendering said scene is an iterative process that builds successive object layers with each iteration.
7. The method as recited in claim 6, wherein said object layers are ordered to minimize rendering of occluded portions in said scene.
Regarding claim 16, the prior art doesn’t teach: 16. The cloud-based renderer as recited in claim 15, wherein said render processor utilizes a combination of said raytracing and rasterization algorithms based on a balance of rendering time and a targeted level of visual quality for said rendered scene.
Regarding claim 18, the prior art doesn’t teach: 18. The cloud-based renderer as recited in claim 15, further comprising a scene receiver configured to receive said scene data from a source external to said cloud-based renderer and a scene transmitter configured to transmit said rendered scene to a viewing system external to said cloud-based renderer.
Regarding claim 19, the prior art doesn’t teach: 19. The cloud-based render as recited in claim 15, wherein said at least one raytracing acceleration structure segments objects from said scene data having multiple logical triangles into multiple drawcalls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HANIKA US20100289799A1, STITCH US9460546B1, LEE US20150109292A1, BARCZAK US20100231588A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612